DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment, filed on 02/23/2021, in response to claims 1-6 rejection from the non-final office action (12/01/2020), by amending claims 1, 4, 6, and 15-17 is entered and will be addressed below. 

Election/Restrictions
Claims 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim.

Claim Interpretation
	The “metal-bonded” of claim 3 is considered a product by process claim. See MPEP 2113.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 20170081758, hereafter ‘758), in view of Kench et al. (US 3533860, hereafter ‘860).
‘758 teaches some limitations of:

As illustrated in FIGS. 5 to 8, a mask 101 for a vapor deposition apparatus includes an outer frame 102, a plurality of first bars 110, two second bars 120, and a pattern forming portion 130. The outer frame 102 is a frame member having an opening on the inner side and includes a pair of longitudinal (for example, rectangular parallelepiped) vertical frame portions 104 opposing each other and a pair of longitudinal (for example, rectangular parallelepiped) horizontal frame portions 105 opposing each other ([0169]-[0170], the claimed “a frame in which an opening is defined”, bars 110 and 120 is the claimed “a support portion on the frame and overlapping with the opening”; the pattern forming portion 130 is the claimed “and a mask on the support portion and covering at least a portion of the opening”).
Claim 15: FIG. 5 is a schematic plan view of a mask for a vapor deposition apparatus ([0168], the claimed “A mask assembly comprising”): 
As illustrated in FIGS. 5 to 8, a mask 101 for a vapor deposition apparatus includes an outer frame 102, a plurality of first bars 110, two second bars 120, and a pattern forming portion 130. The outer frame 102 is a frame member having an opening on the inner side and includes a pair of longitudinal (for example, rectangular parallelepiped) vertical frame portions 104 opposing each other and a pair of longitudinal (for example, rectangular parallelepiped) horizontal frame portions 105 opposing each other ([0169]-[0170], the claimed “a frame in which an opening is defined”, bars 110 and 120 is the claimed “a support portion on the frame and 

‘758 does not teach the other limitations of:
Claim 1: wherein the support portion comprises: 
a central layer;
a first outer layer on a first surface of the central layer; and 
a second outer layer on a second surface of the central layer, the second surface being opposite to the first surface in a thickness direction in which the frame, the support portion, and the mask are stacked,
wherein the central layer comprises a material having greater magnetism than the first and second outer layers.
Claim 15: wherein the support portion comprises an odd number of base layers along a thickness direction in which the frame, the support portion, and the mask are stacked, and the base layers have symmetrical thermal expansion coefficients with respect to a central layer of the base layers, and
wherein the support portion comprises: a first outer layer of the base layers between the central layer and the frame: and a second outer layer of the base layers between the central layer and the mask, and the central layer comprises a material having greater magnetism than the first and second outer layers.

‘758 further teaches that the width of each of the bars 110 and 120 in the transversal direction when viewed along the Z axis direction is empirically preferably 5 mm or more ([0176], last sentence) and invar material was used as the material for the outer frame and bars. This is because the pattern of the mask openings may deform if the thermal strain is large. The temperature of the crucible of the vapor deposition source was in the range of 260° C. to 280° C ([0282]). In other words, the thermal strain of the bar is a concern.

‘860 is analogous art in the field of a magneto-strictive laminated material having negligible temperature sensitivity at an attractive cost and with a minimum of manufacturing complications (col. 2, lines 31-34), Apart from the advantage of the magnetostrictive materials prepared in accordance with this invention over the trimetal approach in terms of temperature stability, an important factor to be considered is the fact that trimetal materials, due to certain fabrication procedures, are limited in flexure because they cannot be produced satisfactorily with overall thicknesses of less than about 0.020 inch (col. 6, lines 12-19, therefore, the 5 mm bars 110 and 120 of ‘758 is not limited by 0.020 inch or 0.5 mm fabrication concern). ‘860 teaches that For comparative purposes, a trimetal element made up of a nickel layer, a 50% nickel-50% 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the 5 mm invar bars 110 and 120 of ‘758 with a trimetal with a commercially available laminated magnetostrictive material having a 50% nickel-50% iron alloy layer and a compensating steel layer, as taught by ‘860, for the purpose of reducing thermal strain, as required by ‘758 ([0282]).

By replacing the invar bars 110 and 120 of ‘758 with ‘860’s trimetal also reads into the limitations of:
Claim 2: wherein the first surface is in direct contact with the first outer layer, and the second surface is in direct contact with the second outer layer.
Claim 3: wherein the central layer is metal-bonded to the first outer layer, and the central layer is metal-bonded to the second outer layer.
Claim 4: wherein the first and second outer layers comprise the same material.

Claims 6 and 16: magnetostrictive trimetal means the compensating steel layer is non-magnetic (the claimed “wherein each of the first and second outer layers includes a non-magnetic material”).
Claims 12-14: Trimetal, especially suggested by Fig. 2 shape, would have had the limitations of (“wherein the support portion has a symmetrical structure with respect to the central layer” of claim 12, “wherein the first outer layer and the second outer layer have the same thickness” of claim 13, “wherein the first outer layer and the second outer layer have the same thermal expansion coefficient” of claim 14, or obvious having symmetrical structure and same thickness to cancel the deformation from the outer layers).

‘758 further teaches the limitations of:
Claims 8-9: The bars 110 and 120 are installed between the pair of horizontal frame portions 105 along the Y axis direction (for example, parallel to the Y axis direction), and both ends of each bar are connected to the pair of horizontal frame portion 105. Through holes 137 are formed to be adjacent to the bars 110 and 112 in the X axis direction, and one of the second bars 120, the first bars 110, and the other of the second bars 120 are arranged in this order in the X axis direction at, for example, regular intervals ([0172], the claimed “wherein the support portion is provided 
Claim 11: The materials for the respective parts of the mask 101 are not particularly limited and may be selected appropriately. The materials are preferably materials having small thermal strain and invar materials (alloys produced by adding 36% by mass of nickel to iron, small amounts of Co may also be mixed) are preferable as the materials for the outer frame 102 and the first and second bars 110 and 120 ([0203], the claimed “wherein each of the frame and the mask comprises Invar”).
Claims 7 and 17, and alternatively claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘758 and ‘860, as being applied to claims 1 and 15 rejection above, further in view of Uehara et al. (US 5502350, hereafter ‘350).
‘860 teaches some limitations of:
Claims 7 and 17: For comparative purposes, a trimetal element made up of a nickel layer, a 50% nickel-50% iron alloy layer, and a compensating steel layer was selected as representative of the better commercially available laminated magnetostrictive material (col. 5, lines 29-33, 50% nickel-50% iron alloy is close in 

The combination of ‘758 and ‘860 does not teach the limitations of:
Claims 7 and 17: wherein the central layer comprises Invar.

‘350 is analogous art in the field of Shadow Mask Support Member Having High Strength And Thermal Deformation Resistant Low-expansion Alloy Plate And High Expansion Alloy Plate (title), a parallel bonded-type trimetal (col. 19 lines 55-56). ‘350 teaches that a trimetal, which has a low-expansion plate of an invar alloy (Fe-36Ni) and a high-expansion plate of austenitic stainless steel such as SUS304 (Fe-18Cr-8Ni) (col. 1, lines 25-27, austenitic means non-magnetic), the addition of C, Cr and Mo to a Fe-Ni invar alloy, the tensile strength at a room temperature, as well as the thermal deformation resistance at 400o-600o C., can be greatly enhanced (col. 2, lines 36-39).


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the SUS304/invar/SUS304 trimetal, optionally with addition of C, Cr, and Mo to the invar, as taught by ‘350, as the magnetostrictive trimetal of ‘860, and then combined with ‘758, for the purpose of low expansion alloy and strength, as taught by ‘350 (title).

austenitic (non-magnetic) stainless steel such as SUS304.
Claim 10, and alternatively claim 9, are rejected under 35 U.S.C. 103 as being unpatentable over ‘758 and ‘860, as being applied to claim 1 rejection above, further in view of Lin et al. (US 20180209029, hereafter ‘029).
The combination of ‘758 and ‘860 does not teach the limitations of:
Claim 10: wherein the mask is provided in plural, the plural masks extend in the first direction and are arranged in the second direction; and a plurality of opening patterns is defined in each of the masks.

‘029 is analogous art in the field of mask assembly and evaporation apparatus (title), Organic light emitting diode (OLED) displays ([0003], same as ‘758, title), different thermal expansion coefficients thereof, and further avoid the phenomena that the evaporation materials cannot be accurately vapor-deposited on the predetermined position of the back plate 100 ([0088], last sentence). ‘029 teaches that as shown in FIG. 2a, the mask assembly 10 includes a support frame 300 and masks 200 fixed on the support frame 300 … The mask 200 includes an active mask region 201 and an inactive mask region 202 surrounding the active mask region 201 (Fig. 2a, [0071]). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the single pattern prima facie case of obviousness. MPEP 2144.07.

In case Applicants argue that ‘758 does not teach claim 9, ‘029 also teaches shielding bar 304 perpendicular to the first and second support bars 301, 302 (Figs. 8a-8b).
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not convincing in light of the new grounds of rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4093461 is cited for mask support by tri-metallic plate (col. 3, lines 38-41) for thermal stability (col. 1, line 8). 

US 20030179354 is cited for mask holder distortion by heat (Fig. 30(C), [0017]). US 3712799 is cited for trimetal invar layer 12, ferrous layer 14 and middle SS layer 16 (Fig.).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/KEATH T CHEN/Primary Examiner, Art Unit 1716